Citation Nr: 1510908	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-09 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cancer of the larynx, post laryngectomy.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The Veteran visited the demilitarized zone while stationed in Korea between June and July 1970.

2.  The Veteran is presumed to have been exposed to herbicides in service.

2.  The Veteran was diagnosed with cancer of the larynx and underwent a total laryngectomy in October 1999.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cancer of the larynx, status post laryngectomy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends his cancer of the larynx was the result of direct exposure to Agent Orange during his service with the 7th Supply and Transportation Battalion, 7th Infantry Division, as a truck driver in Korea near the demilitarized zone (DMZ).  In this regard, the Veteran alleges that on two to three occasions in June and July 1970, while he was stationed at Camp Casey, he transported troops from the 31st and 32nd Battalions of the 1st Infantry Division to and from the DMZ.

Although the Veteran submitted additional arguments in a June 2014 statement that has not been considered by the RO in the first instance, there is no need to remand the claim for such consideration given that the decision below is favorable to the Veteran.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Respiratory cancers, including cancer of the larynx, are presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv).  These veterans are presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  Id.  While stationed in Korea, the Veteran asserted he visited the Korean DMZ in June and July 1970, which falls within the requisite time period necessary for "qualifying service in Korea."

The Department of Defense (DoD) has provided a list of units recognized as having served in areas along the Korean DMZ.  See M21-1MR, Part IV, Subpart ii, 2.C.10.p.  Veterans assigned to one of these units are presumed to have been exposed to herbicide agents.  The Veteran in the instant case served in Korea during the relevant time period, but his unit is not among the list of units recognized as having served in areas along the DMZ.  Unit records from the 7th Infantry Division reflect that its members were stationed at Camp Kaiser and Camp Casey, which were located 14 and 13 miles away from the DMZ, respectively.  Unit records specific to the 7th Supply and Transportation Battalion were unable to be located.  While the Veteran's unit was not stationed along the DMZ, he has alleged that as a truck driver with the 7th Infantry Division, he transported troops from the 31st and 32nd Battalions of the 1st Infantry Division, who were stationed along the DMZ.  These units are on the DoD's list of units recognized as having served along the Korean DMZ.  Further, the Veteran's service personnel records reflect his military occupational specialty in Korea was a light truck driver.  Although unit records for the 7th Infantry Division do not mention or document any specific duties performed by the 7th Supply and Transportation Battalion along the DMZ, the Board recognizes that unit records may not have documented all of the soldiers' duties.  Moreover, the Board notes that unit records for the Veteran's specific battalion are unavailable and that these records may have been able to confirm the Veteran's trips from his camp to the DMZ.  While the Veteran's specific unit did not serve on or near the DMZ, the Board finds that the evidence is at least in equipoise as to whether the Veteran transported troops on or near the Korean DMZ, and that he was presumptively exposed to herbicides.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.307(a)(6)(iii).

Affording the Veteran the benefit of the doubt, presumptive service connection for cancer of the larynx, post laryngectomy, is warranted.  38 C.F.R. § 3.309(e); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for cancer of the larynx, status post laryngectomy, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


